DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-4 and 10-12) in the reply filed on 03/19/2021 is acknowledged.
Claim 5-9 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/19/2021.
Non-Compliant Claim Identifier
The identifier of claim  5-9 and 13-19 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103(a) as obvious over Gohara (US8679429). 
Gohara teaches a hexagonal boron nitride (h-BN) powder containing hexagonal boron nitride agglomerates and having bulk density in the range of 0.5 to 1.0 g/cm3 (col. 3 lines 22-31, col. 5 lines 23-25).   Gohara further discloses such hBN-powder having particles more spherical, exhibiting enhanced strength and significantly high bulk density (col. 2 line 65-col. 3 line 18). 

	As for the claimed “wherein the maximum torque and the DBP absorption rate are calculated by measuring in accordance with JIS-K-6217-4”,  such limitation only directs to a method for measuring and calculating maximum torque and DBP,  but does not structurally limit the instantly claimed h-BN powder, thus it cannot render the claimed composition patentable distinct. 
Regarding claim 2,  Gohara discloses h-BN powder  having substantially the same particle size with substantially the same  spherical agglomerated particles  portion, wherein such particle is substantially the same as that of instant application 
Regarding claim 3 and 10,  Gohara already discloses the h-BN powder having hexagonal boron nitride agglomerates having average particles size in the range of 2 to 200 µm,  preferably in the range of 20 to 80 µm, and proportion of such agglomerated particles bodies in h-BN powder portion can be at least 80% to 97% ((col. 3 lines 29-32,  col. 4 line 62- col. 5 line 13, col. 5 line 59-col. 6 line 6).  Hence, it would have been obvious for one of ordinary skill  in the art to expect at least 80-97% particles in h-BN powder having average particle size of 2 to 200 µm, or preferably 20 to 80 µm  will apparently have particle diameter at a cumulative volume frequency of 90% in particle size distribution is 50  to 150 µm. 
	Regarding claim 4 and 11-12,  Gohara further discloses using method to reduce impurities in h-BN powder thus help achieving desired characteristics of h-BN powder (col. 7 lines 31-col. 9 line 3, col. 14 line 29-32, table 4) wherein h-BN powder having impurities level less than 100 ppm (see example 15 in table 4). Apparently h-BN powder having purity not less than  99.95 mass%.    Furthermore, it would have been obvious for one of ordinary skill in the art to minimize impurities level in h-BN powder thus achieving a same h-BN purity level as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) because by doing so can help provide a pure h-BN powder with desired characteristics as suggested by Gohara (col. 7 lines 30-57, col. 8  lines 9-12, col. 8 line 53-col. 9 line 3, table 4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Qu to US20160325994 teaches high aspect ratio boron nitride particles, compositions comprising the same, and methods for making such particles and compositions, wherein the boron nitride particles have an average aspect ratio of greater than 300, the boron nitride particles have a surface area of from about 5 m2/g to about 500 m2/g (claim 1, [0014], [0015]). Fauzi to US6541111 discloses  fine hexagonal boron nitride powder characterized in that the powder comprises particles in the form of circular disks or elliptical disks with specific dimensions (claim 1-3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUN LI/           Primary Examiner, Art Unit 1796